                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA 


SHAVELLE OSCAR CHAVEZ‐NELSON,                      Case No. 17‐CV‐4098 (PJS/SER)

                    Petitioner,

v.                                                             ORDER

GOVERNOR TIM WALZ and
COMMISSIONER OF CORRECTIONS
PAUL SCHNELL,

                    Respondents.



      On January 25, 2019 the Court issued an order denying petitioner Shavelle Oscar

Chavez‐Nelson’s petition for a writ of habeas corpus under 28 U.S.C. § 2254.  See ECF

No. 32.  This matter is before the Court on Chavez‐Nelson’s motion to alter or amend

the Court’s prior order.  See ECF No. 34.  Chavez‐Nelson argues that the Court “did not

address [various] objections” he made to Magistrate Judge Steven Rau’s Report and

Recommendation (“R&R”) and therefore did not conduct a de novo review.  Id. at 2.  

      Chavez‐Nelson is mistaken.  As the Court clearly stated in its prior order, it did

conduct a de novo review.  See ECF No. 32 at 2 (“The Court has conducted a de novo

review.”).  Conducting a de novo review does not mean that the Court must comment

on every objection made to an R&R.  When the Court concludes—after a de novo

review—that the R&R adequately addresses a litigant’s argument, the Court need not

repeat what the magistrate judge said about that argument.  Instead, the Court can
simply adopt the R&R.  See United States v. Ginn, 465 Fed. App’x 585, 587‐88 (8th Cir.

2012); see also Shelton v. Chater, 87 F.3d 992, 996 (8th Cir. 1996).

       That is what occurred in this case.  Following a de novo review, the Court found

that it agreed with Judge Rau, so the Court adopted his R&R.  As to some issues, the

Court wanted to add additional explanation, and the Court provided that explanation

in an 18‐page order.  As to other issues, the Court had nothing to add to what Judge

Rau said in the R&R.  Chavez‐Nelson received the de novo review to which he was

entitled.  

                                            ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Petitioner Shavelle Oscar Chavez‐Nelson’s motion to alter or amend

              judgment [ECF No. 34] is DENIED.


 Dated:  February 27, 2019                        s/Patrick J. Schiltz                                         
                                                 Patrick J. Schiltz
                                                 United States District Judge




                                               -2-
